Citation Nr: 1034911	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back 
disability as a residual of trauma to the lumbar segment of the 
spine.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to May 
1979 and additional, subsequent, service in the Florida Army 
National Guard, including in 1991 on active duty for training 
(ACDUTRA) when he injured his low back.

This appeal to the Board of Veterans' Appeals (Board) for a 
higher rating for this resultant low back disability and for a 
TDIU is from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran recently submitted additional evidence, but he waived 
his right to have the RO initially consider it.  See 38 C.F.R. §§ 
19.31, 20.800, 20.1304(c) (2009).

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran has low back motion in every direction - so no 
ankylosis, and no objective indications of intervertebral disc 
syndrome (IVDS), i.e., disc disease, or associated neuropathy 
affecting his extremities.

2.  The neurological symptoms affecting the Veteran's lower and 
upper extremities are unrelated to his service-connected low back 
disability.  

3.  The Veteran stopped working as a mail carrier in January 2006 
because of a right wrist disability that is not service 
connected.  



4.  The Veteran's low back disability, rated as 40-percent 
disabling and his only 
service-connected disability, does not meet the threshold minimum 
criteria (rating requirements) for consideration of a TDIU on a 
scheduler basis and does not preclude him from obtaining and 
maintaining substantially gainful employment so as to, in turn, 
warrant referral for consideration of this benefit on an 
extra-schedular basis.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent 
for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DCs) 5235-5243 (2009).

2.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

The Veteran received this required VCAA notice in letters dated 
in May 2006, September 2006, and March 2009.  These letters 
indicated the types of information and evidence needed to 
substantiate his claims and explained the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence and private and VA medical 
treatment records.  The RO also sent the May and September 2006 
letters prior to initially adjudicating the claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

And although no longer required, the March 2009 letter complies 
with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (appellant must be notified that medical or lay 
evidence must show a worsening or increase in severity of the 
disability and the effect this worsening or increase has on his 
employment and daily life.)  Since providing this notice, 
however, the Federal Circuit Court has vacated this lower Court's 
holding in Vazquez-Flores, concluding instead that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  The Federal Circuit concluded that "the notice described 
in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Id. 

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And 
he and his representative have not made any such pleading or 
allegation.  Thus, the duty to notify has been satisfied in this 
case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claims, including VA treatment records, private treatment 
records, and records from the Social Security Administration 
(SSA).  Also, the low back disability was examined for VA 
compensation purposes in May 2006 and more recently in 
April 2009.  The findings from these examinations are sufficient 
with which to rate this disability, which is his only service-
connected disability underlying his TDIU claim.  See 38 C.F.R. §§ 
3.327, 4.2 (2009).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further development 
is needed to meet the requirements of the VCAA.

II.  Entitlement to a Rating Higher than 40 
Percent for the Low Back Disability

The Veteran injured his lower back while on ACDUTRA in the 
Florida Army National Guard in September 1991.  As a result, in a 
November 1992 decision the RO granted service connection for 
residuals of that trauma to the lumbar segment of his spine.  The 
RO initially assigned a 0 percent (i.e., noncompensable) rating.  
But as the severity of his low back disability progressed over 
the years, higher ratings were assigned - 20 percent as of 
June 17, 1999 and the even higher 40 percent he has had 
effectively since February 8, 2000.

The current appeal originated from the Veteran's April 2006 claim 
for an even higher rating.



Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before the 
claim for a higher rating was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  See, too, 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The Veteran's low back disability has a 40 percent rating under 
DC 5243, for IVDS.  However, the medical evidence in the file 
does not show he has IVDS.  In this regard, an August 2005 
magnetic resonance imagining (MRI) report specifically notes 
there is no evidence of any existing nerve impingement.  And in 
connection with his claims for service connection for neuropathy 
and radiculopathy of his lower and upper extremities - claims, 
incidentally, which the RO denied in October 2007, he had a VA 
compensation examination in August 2007 in anticipation of that 
decision that determined his subjective complaints of neuropathy 
and radiculopathy were unrelated to his service-connected 
low back disability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (indicating VA adjudicators must be able to 
distinguish or differentiate, by competent medical evidence, the 
extent of symptoms that is due to the 
service-connected disability; else, 38 C.F.R. §§ 3.102, 4.3 
require that VA resolve this doubt in the Veteran's favor and, 
instead, consider the symptoms as part and parcel of the service-
connected disability).  Here, though, the objective findings 
disassociate the lower and upper extremity neuropathy and 
radiculopathy from the service-connected low back disability, so 
there is not the required linkage.  Thus, since the Veteran's low 
back disability does not involve IVDS, DC 5243 does not apply.  
Consequently, there is no need to determine whether he has 
experienced incapacitating episodes (meaning had periods of acute 
signs and symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician), and, if so, the 
frequency and duration of them during the past 12 months.  Id.

Instead, the medical evidence shows the Veteran's low back 
disability involves degenerative arthritis, so should be rated 
under DC 5242 of the General Rating Formula for Diseases and 
Injuries of the Spine.  See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation and 
evidence).  See, too, Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (indicating any change in diagnostic code by a VA 
adjudicator must be specifically explained).

This General Rating Formula provides for a higher 50 percent 
rating if there is unfavorable ankylosis of the entire 
thoracolumbar spine, and an even higher 100 percent rating if 
there is unfavorable ankylosis of the entire spine (when 
considering all segments - cervical, thoracic and lumbar 
(thoracolumbar)).  38 C.F.R. § 4.71a, DCs 5235-5242.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  See also Note 
(5) to DCs 5235-5242, defining unfavorable ankylosis for VA 
compensation purposes as a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension....  This clearly is not the 
situation here, so a disability rating higher than 40 percent is 
not warranted under the General Formula.  
DCs 5233-5243.

Concerning this, the record shows that range-of-motion testing 
was performed during two VA compensation examinations, neither of 
which shows ankylosis of the thoracolumbar spine, so no 
entitlement to a rating higher than 40 percent under DC 5242.  
The first examination, performed in May 2006, notes the lumbar 
segment of the Veteran's spine had 90 degrees of flexion, 30 
degrees of extension and lateral flexion in both directions, and 
45 degrees of bilateral rotation.  The second examination, 
performed in April 2009, notes that his lumbar spine demonstrated 
50 degrees of flexion, 15 degrees of extension, and 10 degrees of 
lateral flexion and rotation in both directions.

In addition to those two VA compensation examinations, the 
Veteran was afforded a physical examination in August 2008 in 
connection with a claim for SSA benefits.  And range-of-motion 
testing at that time revealed that his lumbar spine had flexion 
to 60 degrees, extension to 15 degrees, and lateral flexion to 15 
degrees.  

According to 38 C.F.R. § 4.71a, Plate V, normal forward flexion 
of the thoracolumbar segment of the spine is to 90 degrees, and 
normal backward extension, normal left and right lateral flexion 
(i.e., bending to each side), and normal rotation are each to 30 
degrees.  So although the Veteran admittedly has far less than 
normal range of motion in his low back, indeed perhaps what even 
may be considered severe limitation of motion, the results of his 
range-of-motion testing, both by VA and SSA, nonetheless show he 
continues to have discernible motion of the thoracolumabar 
segment of his spine in every direction.  So, by definition, 
this segment of his spine is not ankylosed.  It therefore follows 
that a rating higher than 40 percent is not warranted under DC 
5242 of the General Rating Formula for Diseases and Injuries of 
the Spine.



Indeed, a rating higher than 40 percent is not warranted even 
considering functional loss due to pain or painful motion, 
weakness, premature or excess fatigability, or incoordination of 
the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The May 2006 VA 
examination report notes that pain was only present at 74 degrees 
of flexion and 25 degrees of extension.  Although pain caused 
some limitation of motion, it was not significant.  For example, 
flexion decreased from 80 to 74 degrees, while extension, 
lateral flexion, and rotation all decreased from 30 to 25 
degrees.  The February 2006 VA examination report also notes 
there was no additional loss of motion due to pain, or any other 
factors, following repetitive movements.  In light of these 
findings, a disability rating higher than 40 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating higher the 40 percent for the 
Veteran's low back disability.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim must be denied.

III.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology 
and limitation in occupational functioning for his low back 
disability are reasonably contemplated by the rating schedule 
under the first prong of the analysis.  It is therefore 
unnecessary to reach the question of whether his current 
unemployment represents marked interference with employment.  See 
Thun, supra.

But even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that his low back 
disability has independently caused marked interference with 
employment or has required any inpatient treatment, much less on 
the required frequent basis.  The record, instead, shows he 
stopped working as a mail carrier for the U.S. Postal Service 
(USPS) in January 2006 following surgery on his right wrist.  He 
was eventually medically retired due to this disability (which is 
not a service-connected disability), with no evidence indicating 
that his low back disability, which is service connected, was 
considered in that decision as a relevant factor in his inability 
to continue working.  The two VA examination reports mentioned 
earlier in this decision also show no significant findings in 
this regard, as the Veteran walked with a normal gait, had good 
strength in both lower extremities, and only had limitation of 
motion to the extent indicated.  Under these circumstances, 
marked interference with employment has not been shown and 
attributed to his service-connected low back disability, that is, 
occupational impairment above and beyond that contemplated by the 
40 percent schedular rating he has for this disability.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  See also VAOPGCPREC 6-96 (August 16, 1996).

IV.  TDIU

The Veteran maintains that his low back disability is so severe 
that he is no longer employable and, therefore, entitled to a 
TDIU.  But for the reasons and bases set forth below, the Board 
finds that he does not meet the threshold minimum rating criteria 
for consideration of this benefit on a schedular basis, and is 
not precluded from substantially gainful employment on account of 
this disability so as to, in turn, require referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for extra-schedular consideration.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to his level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities, provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id., especially § 4.16(a).

Even if the ratings for a Veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
however, the Veteran's disabilities may be considered under 
subjective criteria.  If he is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extra-schedular total rating also may be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  
Although the Board may not assign an extra-schedular rating in 
the first instance, it must specifically adjudicate whether to 
refer a case for extra-schedular evaluation when the issue either 
is raised by the claimant or is reasonably raised by the evidence 
of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.



Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."  While the regulations do not provide a 
definition of "substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court, as mentioned, also clarified in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are impaired.  
Indeed, according to 38 C.F.R. § 4.1, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.

So above and beyond this, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  As the 
Court further explained in Van Hoose, the mere fact that a 
Veteran is unemployed or has difficulty obtaining employment is 
not enough.  The question is whether he is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.

Turning now to the facts of this particular case.  The Veteran's 
only service-connected disability is his low back disability, 
rated 40-percent disabling.  Since he does not meet the threshold 
minimum rating requirements of § 4.16(a), he can only receive a 
TDIU on an extra-schedular basis if it is shown that this 
disability, when considered in light of his education and 
occupational experience, renders him incapable of obtaining or 
retaining substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

But after carefully reviewing the evidence of record, the Board 
does not find that referral is appropriate in this case because 
the evidence does not establish that the Veteran is unable to 
obtain and maintain substantially gainful employment due to his 
service-connected low back disability.  Instead, the evidence 
shows he is unable to work (and stopped working his previous job) 
due to his right wrist disability, which is not service 
connected.

In his TDIU application, submitted in September 2006, the Veteran 
acknowledged that he had stopped working as a mail carrier for 
the USPS earlier that year, in January 2006, on account of his 
right wrist disability.  Indeed, rather than claiming that his 
service-connected low back disability prevented him from working, 
he indicated "since I was operated on I have been unable to 
work."  He then submitted treatment records showing he underwent 
surgery on his right (dominant) wrist in January 2006 due to a 
prior fracture.  He also submitted correspondence from his 
supervisor at the USPS indicating he had last worked on January 
18, 2006, at which time he was placed on leave without pay (LWOP) 
due to surgery on his right hand.  

In correspondence dated in January 2007, the Office of Personnel 
Management (OPM) indicated the Veteran's disability retirement 
had been approved.  It was also noted that he was too disabled to 
work as a mail carrier due to tenosynovitis, only.  The 
Notification of Personnel Action confirming his disability 
retirement was issued in February 2007.  At no time was there any 
mention that his inability to work (or continue working) was due 
to his service-connected low back disability.  

The records from the SSA also fail to show the Veteran is 
unemployable due to his low back disability.  These records, 
instead, show he suffers from numerous nonservice-connected 
disabilities, even in addition to his right wrist disability - 
namely, a cervical spine disability, a left shoulder disability, 
and a psychiatric disorder (generalized anxiety).  Moreover, the 
two VA examination reports in connection with his claim for an 
increase in the rating for his low back disability also do not 
indicate he is unable to secure or maintain substantially gainful 
employment because of this disability.  Also, as already 
explained, his complaints of neuropathy and radiculopathy of his 
lower and upper extremities were found to be unrelated to his low 
back disability, and therefore remain nonservice-connected 
conditions.  

In light of these findings, the Board has determined that the 
weight of the evidence is against concluding the Veteran's 
service-connected low back disability precludes substantially 
gainful employment.  Therefore, referral of the issue of 
entitlement to a TDIU on an extra-schedular basis is unwarranted.




ORDER

The claim for a rating higher than 40 percent for the low back 
disability is denied.  

The claim for a TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


